PER CURIAM.
Merlin Williams seeks a writ of mandamus compelling the circuit court to rule upon a motion for post-conviction relief filed therein on or about December 7, 2012. We conclude based on the circuit court’s recent issuance of an order to show cause, the circuit court is taking adequate steps to dispose of that motion, and the granting of mandamus relief is unwarranted at this point. See Munn v. Fla. Parole Comm’n, 807 So.2d 733 (Fla. 1st DCA *9582002). Accordingly, the petition for writ of mandamus is denied. Nevertheless, as we did in Munn, we encourage the circuit court to expeditiously rule on the motion pending before it.
THOMAS, ROBERTS, and MAEAR, JJ., concur.